DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Nikhil Patel on March 7, 2022.
The application has been amended as follows: 
5. (Canceled).

Allowable Subject Matter
Claims 1-3 and 6-22 are allowed.

EXAMINER’S REASONS FOR ALLOWANCE
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents it.” In re Glaug 263 F.3d 1335,
1340, 62 USPOQ2d 1151, 1154 (Fed. Cir 2002}. Therefore the Examiner must interpret

all the general terms in the claims may have multiple meanings. So where a claim term
“is susceptible to various meanings,...the inventor's lexicography must prevail..." id.
Using these definitions for the claims, the claimed Invention was not reasonably found in the prior art.
Prior art US 20120102553 (Hsueh et al.) taught an authentication service that selectively configures and issues authentication tokens in accordance with a secure mode. Clients are provided with an option to choose between an insecure mode and a secure mode for authentications. Based on the choice, tokens may be configured to include an indication of whether the secure mode is disabled or enabled. When secure mode is disabled, an insecure token valid for both secure sites and other sites is issued to a client when the client is authenticated. When the optional secure mode is enabled, both secure and insecure tokens are provided to the client. The authentication services and/or other services may be configured to reject an insecure token when secure mode is enabled to prevent unauthorized use of a stolen token to access secure resources.
Prior art US 20100146250 (Bergerson et al.) taught techniques for dynamically updating trusted certificates and CRLs. Techniques are described for updating trusted certificates and CRLs without terminating existing communication sessions. The method includes the steps of receiving an initial configuration that includes a trusted certificate authority, receiving certificate information that includes a certificate revocation list (CRL) and a first certificate from the trusted certificate authority, storing the certificate information in the configuration, initiating a communication session for an application, receiving an update to the certificate information, and updating the configuration to 
For Independent claim 1,
Since, no prior art was found to teach, “determine to set communication with the system to a secure mode; in response to determining to set the communication with the system to the secure mode, set the communication between the system and one or more connected systems to the secure mode, to set the communication to the secure mode comprises causing communication between the system and one or more connected systems to be based at least in part on one or more certificates; wherein if the communication between the system and one or more connected systems to the secure mode is not operating according to the secure mode, communication is set to use an anonymous secure sockets layer (SSL) when communicating between components of the system or with the one or more connected systems” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective fling date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
	For independent claims 22 and 23, the claims recite essentially similar
limitations as in claim 1.
	For dependent claims 2-3 and 6-20, the claims are allowed due to their
dependency on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437